Citation Nr: 1617562	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  09-15 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for lumbar spine musculoligamentous strain/sprain.

2. Entitlement to an initial compensable rating for right ring finger scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to November 2007.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  While the RO in Oakland, California initially forwarded the appeal to the Board, jurisdiction over this case appears to have been subsequently transferred to the RO in Los Angeles, California.

In June 2013, the Board remanded the appeal for a Travel Board hearing.  In July 2015, the Veteran testified before the undersigned at a Travel Board hearing at the RO in Los Angeles, California.  A transcript of the hearing is of record.

In October 2015, the Board remanded the appeal for further development.  It is once again before the Board for consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1. Symptoms of the Veteran's lumbar spine musculoligamentous strain/sprain have not more nearly approximated forward flexion of the thoracolumbar spine to 60 degrees or less, combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or incapacitating episodes of at least two weeks during a 12-month period.

2. The Veteran's right ring finger scar did not result in any functional impairment or limitation of motion, was not at least 6 square inches or greater, deep, unstable, painful or tender on examination.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for lumbar spine musculoligamentous strain/sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).

2. The criteria for an initial compensable rating for right ring finger scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7; 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  As the current claims arise from the Veteran's disagreement with the initial ratings assigned in connection with the grants of service connection, there is disagreement only as to "downstream" questions.  The claims have therefore been substantiated and there is no need to provide additional notice or address prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  While VA's duty to assist includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability, in an initial rating claim, the mere passage of time does not trigger VA's duty to provide additional medical examination unless there is allegation of deficiency in the evidence of record.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  Although the most recent VA skin examination took place in September 2007, the Board's review of the record does not indicate, and the Veteran has not alleged, that his right ring finger scar has worsened or materially changed since then.  Hence, a remand for another examination is not warranted.  See Massie v. Shinseki, 25 Vet. App. 123, 128 (2011).

As noted above, the Veteran was afforded a Travel Board hearing pursuant to the June 2013 Board remand and, in October 2015, the Board remanded the appeal for a lumbar spine examination, which was obtained in December 2015.  Outstanding treatment records from the VA Greater Los Angeles Healthcare System were also obtained pursuant to the October 2015 remand.  Accordingly, the Board finds that there has been substantial compliance with the prior remands.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, during the July 2015 hearing Board hearing, the undersigned explained the issues on appeal and asked the appellant questions that were designed to elicit information or evidence that may have been overlooked, to include those pertinent to higher initial rating claims.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2)(2015) and consistent with the duty to assist. 

Legal Principles and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the rating will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Lumbar Spine

The Veteran's lumbar spine musculoligamentous strain/sprain is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, applicable to lumbosacral strain.  All disabilities of the spine are rated pursuant to the general rating formula for diseases and injuries of the spine (general rating formula).  Under the general rating formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for flexion between 30 and 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent rating is warranted for flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Higher ratings of 50 and 100 percent require unfavorable ankylosis.  Note 1 to the general rating formula provides that associated objective neurologic abnormalities are to be rated separately under the appropriate diagnostic code.

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent to which a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45.

Here, the RO granted entitlement to service connection for lumbar spine musculoligamentous strain/sprain in December 2007, assigning a 10 percent rating effective the November 17, 2007, the day following the Veteran's discharge from active duty.

At a September 2007 VA examination, the Veteran reported lumbar spine pain, in particular when dressing himself or when driving a car for a long distance, and when walking up and down stairs, bending and running.  He denied using a brace, crutches, cane, or a walker.  There was no bowel or bladder impairment and no incapacitating episodes in the last twelve months.  Physical examination revealed no postural abnormality and no fixed deformity.  There was mild tenderness of the lumbar spine but no pain on motion and no additional limitation following repetitive use.  His gait was normal and there was no limitation on standing and walking.  Range of motion testing revealed 90 degrees of flexion with pain beginning at 70 degrees; 30 degrees of extension, with pain beginning at 20 degrees; and 30 degrees of left and right lateral flexion and left and right lateral rotation.  Range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination following repetitive use and during flare-ups.  The straight leg raise test was negative and there were no neurological abnormalities.  Posture and gait were normal.  X-rays revealed a normal lumbar spine impression.

An April 2009 VA treatment record shows that the Veteran reported low back pain with occasional symptoms of shooting pain down the right leg in the previous four to five months, but none at that time.  Active range of motion testing revealed 60 degrees of flexion, 10 degrees of extension, 25 degrees of left and right lateral flexion, and 45 degrees of left and right lateral rotation.  X-rays taken the same month revealed an impression of a normal lumbar spine.

An August 2008 lumbar spine MRI revealed degenerative disc disease and very small disc bulges but without spinal canal stenosis, neuroforaminal narrowing or disc herniation.

A February 2010 VA treatment record shows that the Veteran reported that although he had completed full sessions of physical therapy, he had not experienced significant relief of his back pain.  The Veteran's overall function was noted to remain impaired.  Physical examination revealed pain with extension.

At an August 2010 VA chiropractor consultation, the Veteran again reported chronic low back pain.  He noted that at worst, after overexerting himself when working side jobs, he might have to stay in bed approximately twice a month.  The chiropractor noted that he ambulated without assistive devices, and had no gross abnormalities in gait and that he had normal range of motion but pain at full extension.

An August 2014 lumbar spine X-ray revealed an impression of an unremarkable lumbar spine.

At the July 2015 hearing, the Veteran reported chronic back pain daily with varying limitation of motion depending upon the day, as well as difficulty with activities of daily living such as putting on his shoes and driving.  He reported experiencing radiating pain about every other week.  He noted that he works as a material handler lead which involves maintaining tools for jet engines and that he had sometimes called in sick when his back hurt.

At the December 2015 VA spine examination, the Veteran again reported constant low back pain.  He denied particular aggravating factors but felt that the pain limited his flexibility.  He reported working full time at Edwards Air Force Base as a hazardous material handler, which involved approximately 70 percent administrative work and 30 percent "hands-on" work such as unloading, offloading, inspecting, and delivering tools.  The Veteran reported exercising on a regular basis, which included weight lifting, jogging, sprinting, playing basketball, and stretching.  While he reported flare-ups, he denied experiencing any functional loss or functional impairment.  Physical examination revealed full range of motion of the thoracolumbar spine.  While pain was noted during left and right lateral flexion, it did not result in any functional loss and there was no additional loss of function or range of motion after repetitive use testing.  The examiner noted that while pain limited functional ability with repeated use over time and during flare-ups, it did not result in any additional loss of range of motion.  There was no guarding or muscle spasm.  Straight leg raise testing was negative and there was no radicular pain, signs or symptoms due to radiculopathy, neurologic abnormalities, or intervertebral disc syndrome.  There was no ankylosis and the Veteran did not use any assistive devices.  The examiner opined that the lumbar spine disability may impair the Veteran from performing some work-related duties including lifting, bending, and prolonged sitting.

The above evidence reflects that an initial rating in excess of 10 percent is not warranted.  While the April 2009 VA treatment record noted one instance where the Veteran exhibited only 60 degrees of forward flexion, the remaining evidence shows that he otherwise had significantly more than 60 degrees of forward flexion - often full range of motion - and at no time was there a combined range of motion of 120 degrees or less, even considering the effect of pain, weakness, fatigability, and incoordination.  There was similarly no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or of intervertebral disc syndrome requiring bed rest and treatment prescribed by a physician.  Hence, the Board finds that a preponderance of the most probative evidence shows that the appellant's disability picture has not more nearly approximated the criteria required for a 20 percent evaluation.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237.

While the Veteran has reported some complaints of pain into the legs, there is no objective evidence of radiculopathy found on any of the examinations.

While the examiner noted there could be some slight work impairment, the Veteran is shown to be working full time, taking only an occasional day off, and is able to exercise regularly.  Thus, there is no basis to assign an increase on these facts.

Right Ring Finger Scar

The Veteran's right ring finger scar is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, applicable to other scars.  The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, these amendments apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was already pending as of that date, these new regulations do not apply.  The Board recognizes that while these regulations appear to provide for consideration of the new regulations upon request by a veteran, in this case, no such request has been made.

Under the former skin regulations, scars, other than of the head, face, or neck, that are deep or that cause limited motion are rated under Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  A scar with an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) warrants a 10 percent rating.  Scars that are superficial, do not cause limited motion, and cover an area of 144 inches or more are given a 10 percent disability rating under Diagnostic Code 7802.  Unstable superficial scars are rated 10 percent disabling under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated 10 percent disabling under Diagnostic Code 7804.  Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2007).

Here, the RO granted entitlement to service connection for a right ring finger scar, assigning a non-compensable rating effective November 17, 2007, the day following the Veteran's discharge from active duty.

At the September 2007 VA examination, the examiner noted that the Veteran exhibited a well-healed, linear and flat scar measuring 5 cm in length and 0.1 cm in width.  While the Veteran reported pain on the scar during cold weather conditions, he denied itching or sensory changes.  Physical examination revealed a mildly disfiguring scar that was not inflamed, ulcerated, tender, with keloid formation, underlying tissue loss, or functional impairment.  The diagnosis was mildly disfiguring scar of the right ring finger. 

In a May 2009 correspondence, the Veteran reported that he experienced constant pain in his right ring finger which worsened during cold weather and "prevented [him] from doing several daily activities."

At the July 2015 hearing, the Veteran described functional impairment relating to residuals of a non-service connected right hand injury and noted that he never intended to be rated based on the right ring finger scar.  He later added that although the scar resulted in "a small loss of sensation," he did not use that part of his finger that often and that he "really [didn't] care that there's no sensation."  He also noted that scar itself did not result in any functional impairment.

Initially, the Board observes that while the Veteran has reported impairment relating to his right hand, and at the July 2015 Board hearing attempted to raise the issue of entitlement to service connection for residuals of a right hand injury, here, the only question is the appropriate evaluation of his service-connected right ring finger scar.  Based on the above, the Board finds that an initial compensable rating for the right ring finger scar is not warranted.  As to Diagnostic Code 7805, a preponderance of the evidence shows that the scar did not affect the function of his right ring finger.  The September 2007 VA examiner determined that the scar did not cause any impairment and, although the Veteran reported some minor sensory changes at the July 2015 hearing, he denied that the scar itself resulted in any functional impairment.  To the extent the contents of the May 2009 correspondence suggest otherwise, the Board finds that the Veteran's more specific statements made at the hearing and the competent and credible findings of the medical examiner carry significantly more probative value.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence).

An initial compensable rating is not warranted under any other potentially applicable diagnostic code.  The scar is not deep, did not cause limited motion, is not at least 6 square inches, does not cover an area of 144 inches, and is not unstable.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, and 7803.  While the Veteran reported at the examination that the scar was occasionally painful during cold weather, upon examination, it was found to be non tender.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Extraschedular Evaluation

The Board considered the application of 38 C.F.R. § 3.321(b)(1), which is applicable in exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the Veteran's lumbar spine and right ring finger scar disabilities and associated symptomatology.  The overall disability picture with respect to the lumbar spine musculoligamentous strain/sprain does not show any significant impairment beyond that contemplated by the rating assigned.  The Veteran has primarily reported symptoms of back pain and limited motion.  As to the right ring finger scar, he has described it as not resulting in any impairment.  These symptoms are contemplated within the rating criteria for these disorders.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has also considered whether a claim for a total disability based on individual unemployability has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As noted above, although the Veteran reported occasionally calling in sick as a result of his lumbar spine disability and the most recent VA examiner opined that the lumbar spine disability may impair some work-related duties, at the hearing and the most recent VA examination, the Veteran indicated that he had otherwise maintained a full-time job as a hazardous material handler.  Hence, as there appears to have been only a negligible effect on employment, more than adequately encompassed by the currently assigned ratings, a claim of entitlement to a total disability based on individual unemployability has not been raised.

Therefore the claims are denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating in excess of 10 percent for lumbar spine musculoligamentous strain/sprain is denied.

Entitlement to an initial compensable rating for right ring finger scar is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


